Citation Nr: 1404262	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  09-03 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable disability rating for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 1968.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In April 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In June 2011, the Board remanded this matter for additional development.  At that time, the Board also reopened and remanded a claim for service connection for erectile dysfunction.  Then, in a September 2012 rating decision, service connection for erectile dysfunction and entitlement to special monthly compensation for loss of use of a creative organ were both granted.  As those awards represent a full grant as to the benefit sought with regard to the issue of entitlement to service connection for erectile dysfunction, that issue is no longer on appeal.  

The Board observes that a claim for a total disability rating based on individual unemployability (TDIU) is generally part of an increased rating claim when that claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran has not asserted, and the record does not otherwise show, that he is unemployable due to service-connected disabilities.  On the contrary, the evidence of record shows that the Veteran has been gainfully employed as a barber throughout the appeal.  Therefore, the Board finds that entitlement to TDIU is not part of the increased rating claim currently on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the terms of that remand.  Stegall v. West, 11 Vet. App. 268   (1998).  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In June 2011, the Board remanded this matter to determine the nature and severity of the Veteran's service-connected residuals of prostate cancer.  It was noted at that time that none of the prior examination reports addressed whether the Veteran's symptoms of urinary frequency and incontinence were related to his service-connected residuals of prostate cancer or his non service-connected bladder cancer disability.   On remand, the examiner was specifically requested to determine whether the Veteran's urinary incontinence, urinary frequency, and obstructed voiding are attributable to the service-connected residuals of prostate cancer or attributable to his nonservice-connected bladder cancer.

Later in June 2011, the Veteran underwent a VA genitourinary examination that was performed by a physician assistant.  He was diagnosed with urinary incontinence.  The examiner stated that the medical literature shows the Veteran's prostatectomy and cystectomy and the malignancies of the bladder and the prostate can have residuals causing urinary incontinence.  However, he could not say what disease process would have the greatest impact on the Veteran's urinary symptoms.

The RO obtained a supplemental medical opinion in September 2012 in which a VA physician opined that the Veteran's urinary incontinence was less likely than not due to or the result of the Veteran's service-connected prostate cancer, noting that the medical literature indicates that urinary continence is generally good after radical prostatectomy and that the removal of the Veteran's bladder, cystectomy, and subsequent creation of an artificial bladder is associated with incontinence.

However, neither the June 2011 VA examiner nor the September 2012 VA physician addressed the other criteria for rating the Veteran's service-connected disability, that is, urinary frequency and obstructed voiding.  In this regard, the Veteran has clearly complained of frequent urination since his February 2005 cystoprostatectomy.   In light of the foregoing, the Board finds that the medical evidence and opinions obtained are inadequate and an additional remand is warranted.  
Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination, by an urologist (M.D.), to determine the current nature and severity of the Veteran's service-connected residuals of prostate cancer.  The claims file and a copy of this Remand should be made available to and reviewed by the examiner.  

The examiner must be provided with a copy of the criteria under 38 C.F.R. § 4.115a to aid in his report, and such should be noted.  All appropriate tests, studies and consultations should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail. 

The VA physician is requested to address the following:  

(a) clearly identify and render sufficient findings to evaluate the Veteran's service-connected residuals of prostate cancer under the rating criteria.  Such discussion must include symptoms, if any, of urinary incontinence, urinary frequency, and obstructed voiding.  

(b) determine whether the Veteran's urinary incontinence, urinary frequency, and obstructed voiding are, each, attributable to the service-connected residuals of prostate cancer or attributable to his nonservice-connected bladder cancer.  

The examiner should specifically attempt to reconcile any findings with those in the June 2011 VA examination report and the September 2012 supplemental medical opinion, and any other opinions of record.  The VA physician should clearly set forth the complete rationale for all opinions expressed and conclusions reached.  If the VA physician cannot provide the above requested opinions without resort to speculation, supporting rationale must be provided.

2.  After ensuring compliance with the instructions in the REMAND, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


